DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 08/15/2022. Claims 1-8, 10, 15-18, 21 and 22 are currently pending in the application. An action follows below:

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-8, 10, 15-18, 21 and 22 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a touchscreen response method of an electronic device having a curved screen and capable of filtering a misoperation of a user, thereby reducing a probability of misoperations on a curved screen in a side area. Claim 1 identifies the uniquely distinct limitations, “determining a first response threshold as a reference value based on the first angle when the electronic device is in a portrait state; and determining a second response threshold as a sum of the reference value and a threshold value based on the second angle.”  Claim 6 identifies the uniquely distinct limitations, “wherein when the first device status is a still state, the second device status is a motion state, the touch parameter comprises a pressure parameter and an interface response time, the first response threshold is a first pressure value and a first response time, the second response threshold is a second pressure parameter and a second response time, the first response time is less than the second response time, and the first operation and the second operation are pressing operations.” 
The closest prior arts, Gu (CN108111689 A,) Zhang et al. (CN207037545 U,) Hu (CN103218163A,) Yang (CN106293199A,) Ebihara et al. (US 2020/0168182 A1 or corresponding WO 2019017153 A1,) and Chung (US 2013/0194176 A1) all discussed in the previous Office action dated 05/23/2022, either singularly or in combination, fail to anticipate or render the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626